 

CHATAND TECH, LLC SOFTWARE RESELLER AGREEMENT

 

This Software Reseller Agreement (this “Agreement”) is entered into as of May
21, 2014 (the “Effective Date”), by and between TommiMedia, Inc., owner of the
LiveAdvizor video chat call center software and the LiveAdvizor.com website,
which is a Delaware corporation having a primary place of business at 109 Inwood
Avenue, Montclair, NJ USA (“The Company”) and ChatAnd Tech, LLC Tech, LLC
(“Reseller”) having a primary place of business at 5940 South Rainbow Blvd. Las
Vegas NV, 89118.

 

I. RESALE OF PRODUCT

 

1. License to Resell. Subject to the terms of this Agreement, the Company
appoints ChatAnd Tech, LLC as a Reseller and grants to Reseller a limited,
non-exclusive, non-transferable, revocable, license to market, resell, and
distribute TommiMedia, Inc.’s LiveADVIZOR video chat call center software
Product in accordance with the terms hereunder.

 

(a) The Product offers but is not limited to live text, voice & video chat with
integrated hosting.

 

(b) Reseller may also offer End Users any additional services (“Value Added
Services”) as add-ons or in bundle together with the Product.

 

(c) Reseller may also resell customization services offered by the Company and
not included with the Product (“Custom Design Services”)

 

The license shall be considered granted and effective as of the date of delivery
by electronic mail of the Reseller setup of the product (“License Effective
Date”) and clicking through acceptance of the Terms of Use.

2. Reseller Setup. For the purposes of resale the Company shall provide reseller
with a Hosted set up of the Product (“Reseller Setup”) that includes:

 

(a) Reseller Portal that allows Reseller to market the Product, take orders and
sign up End Users. The reseller portal is delivered with sample content that may
be edited by reseller, and the complete functionality necessary for providing
End Users sign up and access to sites.

 

(b) Access for Reseller and Reseller End Users to all features and designs of
the Product available under Company’s domain.

 


(c) Reseller Admin Area with ability to manage End User accounts, service
packages and customize configuration settings for Customer accounts.

 

(d) A total of two (2) fully functioning End User accounts for Demonstration
Purposes free of charge. The Company grants Reseller a nonexclusive,
nontransferable, non-assignable, and limited right and license to use the Copies
for Demonstration Purposes solely for purposes of demonstration to prospective
End-Users and not for actual production use.

 

 

 

 

(Optionally and for an additional fee, the Company may deliver a custom design,
or white label version for the reseller portal).

 

3. Delivery Terms. The company will deliver the Reseller Setup to Reseller
within 2 business days from Reseller’s payment of the first monthly shared
hosting Reseller Fee.

 

4. Amendment of Product Services. The Company may, at its sole discretion, add
to, modify, or remove any of the Product features included in the setup of the
Reseller as long as these are a part of or affect the Product functionality as a
whole.

 

5. Software Evaluation. Reseller shall be permitted to provide Customers and
prospects with 30-day Software evaluation licenses at no charge, subject to
extension by mutual agreement by Reseller and Vendor. Reseller will submit to
Vendor prior to the commencement of the evaluation the full company name,
address, and contact information for each such Software evaluation licensee.

 

6. Use of Trademarks, Trade Names Logos, Designations and Copyrights. During the
term of this agreement, Reseller may use the Licensed Marks in connection with
Reseller’s advertisement, promotion and distribution of the software pursuant to
this Agreement. Company may establish reasonable policies applicable to such use
from time to time, and Reseller shall use reasonable efforts to adhere to such
policies upon notice thereof. Vendor and its licensors retain (i) all title to,
and, except as expressly and unambiguously licensed herein, all rights to the
Software, all copies thereof (by whomever produced) and all related
documentation and materials, (ii) all of their Licensed Marks or any other
designations, and (iii) all copyrights, patent rights, trade secret rights and
other proprietary rights in the Software and copies thereof.

 

7. No Other Rights. Reseller’s rights in, and to make use of, the Software will
be limited to those expressly granted in this Section I. Reseller will make no
other use of the Software. Except as expressly licensed in this Section I,
Vendor grants no other rights or licenses to Reseller, by implication, estoppels
or otherwise. Without limitation, this means that Reseller will not: 1) modify,
translate, reverse engineer, decompile, dissemble, create derivative works of
the Software, or copy the Software; 2) rent, lend, transfer, distribute or grant
any rights in the Software in any form to any person except as permitted
hereunder; or 3) remove any proprietary notices, labels, or markings on the
Software.

 

 

 

 

II. PAYMENT & BILLING

1. Reseller Fees. Starting from the License Effective Date the Reseller will pay
a monthly Reseller Licensing fee as described in Schedule A attached, in
addition to a portion of each End User subscription fee. The monthly End-User
fee will be determined per End User and based upon configuration of additional
options (Banners & Data Links) within the Reseller account according to the
pricing schedule in Schedule A (attached).

 

All Software License fees may be subject to change at the Company’s sole
discretion. If Company makes any change to the Fees, then Company shall, at
least 30 (thirty) days prior to such change, send Reseller a notice by
electronic mail that the Prices have been changed (“Pricing Notice”).



3. Payment Terms and Obligations. The Company shall send an electronic invoice
for the Reseller Fee to Reseller by the 1st of each month for the current month.
Reseller shall pay to Company the Reseller Fees billed in the Invoice via the
method(s) and within the terms specified therein.



(a) All past-due invoices will be subject to a late fee of 2% per month.


 

(b) Subject to the termination provisions in section VII, paragraph 2, below,
upon the termination of this Agreement, TommiMedia will shall have the right to
discontinue the delinquent Reseller account and offer all end users to migrate
their sites to another reseller.

 

4. End User Billing. The Reseller is responsible to ensure provision of billing
support to each of the End Users procured by Reseller. The Company is not
responsible for billing Reseller End Users unless specifically agreed otherwise
with Reseller.



III. OTHER OBLIGATIONS OF RESELLER

1. Good Faith. Reseller shall use good faith and commercially reasonable
business practices to market, resell, and distribute the Product.

2. Contact Information. Reseller shall provide the Company with complete and
accurate contact information of Reseller and shall ensure that such information
is updated and kept current at all times.

3. Illegal Activity & Abuse. Reseller and it’s End-users shall not use the
Product in a manner that is, or potentially is, illegal, a legal risk to
Company, generally objectionable in the Internet community, or degrading to the
quality, goodwill, reputation, or provision of the Product. Without limiting any
other term of this Agreement, breach of this section shall constitute a material
breach of this Agreement.

 

4. Restrictions on Use. Reseller shall not, and shall ensure that other third
parties shall not (i) modify, adapt, alter, translate, copy, perform and display
(publicly or otherwise) or create derivative works based on the Licensed
Software; (ii) sublicense, lease, rent, or loan the Licensed Software; (iii)
transfer access to the Licensed Software to any third party; (iv) provide the
use of the Licensed Software in any service bureau, rental or timesharing
arrangement; (v) reverse engineer, decompile, disassemble, or otherwise attempt
to derive the source code for the Licensed Software.

 

 

 

 

IV. SUPPORT TERMS

1. Product Services Upgrades. The Company shall regularly upgrade the Reseller
Setup to the latest versions of the Product software containing new features and
fixes at intervals defined at Company’s sole discretion.

2. Support of End Users by Reseller. Reseller shall be the sole provider of
End-User “First Line” support for the licensed products. The Reseller, shall be
responsible for all interaction and communication with the End-User. The Company
shall provide “Second Line Support” which shall consist of support, maintenance,
training, or Documentation to the Re-Seller, who shall be responsible for
providing these deliverables to the End User Customers.

 

3. Support of Reseller by the Company. The Company shall provide reasonable
telephone and online technical support to Reseller during standard business
hours throughout the term of this Agreement, to assist Reseller in Reseller’s
use and marketing of the Company’s products and to aid Reseller in fulfilling
its support obligations to End-Users. Reseller will notify the Company
immediately in the event that it is unable to respond effectively to any End
User request.

 

V. INTELLECTUAL PROPERTY RIGHTS AND END-USER DATA

1. Intellectual Property Rights. The Reseller acknowledges that Product name,
ownership rights, copyright, patents or intellectual property rights of whatever
nature related to the Product shall remain vested solely in the Company.
Reseller shall not, at any time during or after the expiration or termination of
this Agreement, assert or claim any interest in, or do anything that may
adversely affect the validity of, the Company’s Intellectual Property. Both
Reseller and Company shall at all times retain sole and exclusive right, title
and ownership in and to all of its own intellectual property and other
Proprietary Materials.

 

2. End User Data. An End User shall remain at all times the customer of Reseller
unless the End User subscribes for the Product under LiveAdvizor.com or
otherwise approaches the Company without any solicitation from the Company. The
Company shall not reveal Reseller’s status as such to Reseller End Customers
except with the explicit agreement of Reseller.



 



 

 

 

VI. WARRANTY AND LIMITATION OF LIABILITY

1. Warranty Disclaimer. ALL SOFTWARE IS SUPPLIED “AS IS”. THE ABOVE WARRANTY IS
IN LIEU OF ALL OTHER CONDITIONS WARRANTIES REPRESENTATIONS AND GUARANTEES OF ANY
KIND EXPRESS OR IMPLIED WHETHER BY STATUTE OR COMMON LAW OR OTHERWISE INCLUDING
BUT NOT LIMITED TO THE IMPLIED CONDITIONS OR MERCHANTABILITY AND/OR FITNESS FOR
A PARTICULAR PURPOSE. IN NO EVENT WILL THE LICENSOR BE LIABLE FOR ANY DAMAGES
INCLUDING LOSS OF DATA, LOST PROFITS COST OF COVER OR OTHER SPECIAL INCIDENTAL,
CONSEQUENTIAL OR INDIRECT DAMAGES ARISING FROM THE USE OF THE SOFTWARE OR
ACCOMPANYING DOCUMENTATION HOWEVER CAUSED. THE LICENSOR DOES NOT WARRANT THAT
THE OPERATION OF THE SOFTWARE WILL BE UN-INTERRUPTED OR ERROR FREE. USE OF THE
SOFTWARE CONSTITUTES YOUR ACCEPTANCE OF THESE TERMS. FURTHER THE LICENSOR
RESERVES THE RIGHT TO MAKE ANY CHANGES TO ANY AND ALL PARTS OF THE SOFTWARE AT
ANY TIME WITHOUT OBLIGATION TO NOTIFY ANY PERSON, FIRM OR COMPANY OF SUCH
CHANGES. RESELLER UNDERSTANDS, ACKNOWLEDGES, AND AGREES THAT IT SHALL USE AND
RESELL THE PRODUCT AT RESELLER’S SOLE RISK.

2. Limitation of Liability. The company’s aggregate liability to Reseller under
this agreement, whether for breach or in tort, is limited to the price paid by
reseller for the copy of the product which gives rise to the claim. In no event
will The Company be liable for any indirect, punitive, special, incidental or
consequential damages in connection with or arising out of this agreement
(including loss of business, revenue, profits, use, data or other economic
advantage), however caused and regardless of the theory of liability.

 

3. Indemnification. The Company will indemnify, defend and hold harmless the
Reseller from and against any and all claims, damages and expenses (including
reasonable attorneys’ fees and costs of litigation) by any third party resulting
from any acts or omissions of the Company, including, without limitation, any
and all actions or rights pertaining to the rights conveyed to the Reseller by
the Company under the terms of this Agreement, the Company’s breach of this
Agreement, or the Company’s misrepresentations relating to TommiMedia, the
Products or this Agreement, regardless of the form of action. , but excluding
instances when the infringement is attributable to changes in the Product (or
any part thereof) performed by the Reseller.

 

Reseller will indemnify, defend and hold harmless the Company from and against
any and all claims, damages and expenses (including reasonable attorneys’ fees
and costs of litigation) by any third party resulting from any acts or omissions
of Reseller relating to its activities in connection with this Agreement,
Reseller’s breach of this Agreement, or Reseller’s misrepresentations relating
to TommiMedia, the Products or this Agreement, regardless of the form of action.
Reseller will be solely responsible for any claims, warranties or
representations made by Reseller or Reseller’s representatives or agents which
differ from the warranties provided in the applicable end user license
agreement.

 

 

 

 

VII. TERM AND TERMINATION

1. Term. This Agreement is valid for 6 months from the License Effective Date.

2. Termination.

 

(a) Either Party may terminate this Agreement under the following circumstances:

 

- Upon electronic mail notice to the other Party of non-renewal;

 


- If a Party breaches this Agreement and such breach is not cured within 30
calendar days of the breaching Party receiving from the non-breaching Party a
notice to cure such breach;

 


(b) The Company may immediately terminate this Agreement if:
 

- Reseller fails to provide payment on Reseller Fee invoice which is past-due
for more than 45 calendar days


 

- Reseller uses the Product for, or otherwise engages in, any activity that is
actually or potentially illegal; a legal risk to Company, generally and
materially considered objectionable in the Internet community; or otherwise
deemed by Company (at its sole commercially reasonable discretion) to be
material abuse of the Product.

 

3. Effect. Upon expiration or termination of this Agreement:




(a) Reseller shall immediately cease all activities related in any way to this
Agreement, including, but not limited to, marketing, selling or distributing the
Product.

 

(b) All End Users that have signed up through Reseller will be offered to
migrate to Company’s official Product installation at LiveAdvizor.com with
Reseller entitled to a agreed upon fee per billable account only if termination
of Agreement is by mutual agreement and not due to material or other breach of
Agreement.

 

(c) Reseller must pay all amounts owed within ten days of termination.

 

VIII. MONTHLY SALES REPORTS

 

1. Monthly Sales Reports. Reseller will furnish The Company monthly a report and
review of all sales with regard to the Products. Such report shall include but
is not limited to the name, address, email address and telephone number of each
End-User to whom Reseller has distributed a copy of Product during the preceding
month so that billing may be reconciled and each End-User can be registered as a
licensed End-User.

 

2. Books and Records. During the Term of this Agreement, and for three (3) years
after the termination of this Agreement, Reseller shall maintain at its
principal office true and accurate books and records as sufficient to confirm
Reseller’s compliance with this Agreement. Reseller shall, during usual business
hours, permit the Company or its agents, at the Company’s expense and upon ten
(10) days prior written notice, to inspect and make copies of such books and
records for the purpose of verifying Reseller’s compliance with this Agreement.
If such inspection reveals a material breach of this Agreement by Reseller, then
Reseller shall pay for the cost of such inspection in addition to any other
remedies available to the Company for such breach.

 

 

 

 

IX. REALTIONSHIP OF PARTIES.

 

Each party is an independent contractor to the other hereunder and this
Agreement is not intended to and does not create a relationship such as a
partnership, franchise, joint venture, agency or employment. Neither party may
act in a manner which expresses or implies a relationship other than that of
independent contractor or bind the other party in any manner. Except as
expressly set forth herein, any rights or licenses granted under this Agreement
are non-exclusive, non-transferable and non-sub licensable. Nothing in this
Agreement shall be construed as limiting in any manner Vendor’s marketing or
distribution activities or its appointment of other dealers, resellers,
licensees, members, or agents in general or in any particular territory.



X. MISCELLANEOUS

1. Severability. If any portion of this Agreement is held to be unenforceable,
the remainder of this Agreement will remain valid.

2. Governing Law. This Agreement is to be construed in accordance with and
governed by the internal laws of the State of New Jersey. Any dispute regarding
this Agreement shall be subject to the exclusive jurisdiction of the state
courts in New Jersey, U.S.A.

 

3. Absence of Third Party Beneficiary Rights. No provision of this Agreement is
intended nor shall be interpreted to provide or create any third party
beneficiary rights or any other rights of any kind in existing, prospective or
former Customer, or any other person, and all provisions hereof shall be solely
between the parties hereto.

 

4. Force Majeure. Neither party shall be liable hereunder by reason of any
failure or delay in the performance of its obligations hereunder (except for the
payment of money) on account of strikes, shortages, riots, insurrection, fires,
flood, storm, explosions, acts of god, war, governmental action, labor
conditions, earthquakes, or any other cause which is beyond the reasonable
control of such party.

 

5. Entire Agreement. This Agreement is the entire Agreement between the parties.
It supersedes all prior proposals, agreements or other communication between the
parties.

 

 

 

 

IN WITNESS WHEREOF, each of the Parties hereto has caused the Agreement to be
executed by its duly authorized representative.

 

TommiMedia, Inc.   ChatAnd Tech, LLC           By: /s/ Joe Bigley   By: /s/
Michael Lebor           Name: Joe Bigley   Name: Michael Lebor           Title:
CEO/Founder   Title: CEO           Date: 05-21-2014   Date: 05-21-2014

 

 

 

 

Schedule A

 

Programs, Fees, and Commitment

 

A.1. AUTHORIZED SYSTEM/PROGRAMS.

 

The Company set up a Reseller account with full access to Company’s LiveADVIZOR
video chat application enabling the set up and Administration of independent
Customer Accounts.

 

The Company will create two (2) fully functioning End User Demonstration
Accounts within the Reseller setup at no charge.

 

A.2. 60/40 REVENUE SPLIT.

 

In order to give ChatAnd Tech, LLC the greatest flexibility to negotiate pricing
as may be necessary in the marketplace, TommiMedia has a minimum End-User
subscription fee which shall not be below $25 per user per month payable to
TommiMedia, Inc. Fees will be shared so that 60% of gross will be paid to
ChatAnd Tech, LLC and 40% of gross will be payable to Tommimedia as set forth in
the Terms of this Agreement, the $25 per user per month payable, will be applied
towards the 40% gross payable to Tommimedia .

 

Pricing arrangements which may be other than End-User monthly subscriptions,
e.g., cost-per-call, cost-per-use, annual license contracts, etc. will be
mutually agreed to by both parties in advance of offering a Customer a contract,
and shall be shared on a 60/40 split as above.

 

Some integrated solutions that include additional functionality that are not
part of the current LiveAdvizor software application, (e.g., co-browsing, form
fill, remote screen control, white board) and other functions may carry
additional charges, if these applications are contracted from other software
vendors. The parties agree to mutually adjust pricing as these additional terms
may dictate.

.

A.3. MONTHLY RESELLER LISCENSE FEE.

 

Monthly Reseller fee = $15,000 payable upon execution of the Agreement and
thereafter on the monthly anniversary date of execution for up to five (5)
monthly renewals.

 

A.5. CUSTOM ENGINEERING SERVICE PRICING

 

Should Reseller require any custom engineering, modification, the standard
billable rate , as provided by the Company’s technology provider shall be passed
along directly to the Reseller, and shall be the responsibility of the Reseller.
Should the Reseller require the Company’s or any of its employees’ time and
management of the custom programming, the time shall be billable at the rate of
$150 per hour. The Reseller shall have the opportunity to approve in writing any
billable work orders by the Company or its technology service provider.

 

 

 

 

 

